REEVES, District Judge.
The corporate defendant has filed its motion for a bill of particulars and in said motion sets forth the particular averments of the complaint which it is sought to have particularized. Numerous authorities are cited in support of said motion.
Prior to the recent amendment to paragraph (e) of Rule 12, Rules of Civil Procedure in the Federal Courts, 28 U.S.C.A. following section 723c, the courts had practically nullified the provision for a bill of particulars. Because of this fact an amendment to said paragraph (e) was adopted by the Supreme Court on December 27, 1946, and submitted to Congress January 3, 1947. It has become effective conformable to Rule 86 of said Rules of Civil Procedure in the Federal Courts. By this amendment the motion for a bill of particulars has been eliminated from said rules. It is deemed sufficient for either party to obtain the same information under the discovery rules. These include Rules 26, 30, 31, and particularly Rule 33, entitled “Interrogatories to Parties.” Moreover, by the pretrial procedure provided by Rule 16, either party may secure all of the information contemplated in a motion for a bill of particulars.
Since said motion for a bill of particulars has been deleted or stricken from the rules, it is proper for the court to overrule said motion, and leave the defendants to their remedy under the several discovery rules above mentioned. It will be so ordered.